     Case 8:20-cv-01067-DOC-DFM Document 13 Filed 08/25/20 Page 1 of 2 Page ID #:44




 1    Steven R. Morasse, Esq. (SBN 117693)
      MORASSE COLLINS & CLARK, APC
 2    1401 Dove Street, Suite 310
      Newport Beach, California 92660                                       JS-6
 3    (949) 622-0600 phone
      (949) 622-0601 fax
 4    steve@mcc-lawyers.com
 5    Attorneys for Defendant Alberta M. Forth
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      STATE FARM LIFE INSURANCE            No. 8:20-cv-01067-DOC-DFM
12    COMPANY, an Illinois corporation,
                               STIPULATION
13            Plaintiff,
                                                JUDGMENT
14                   v.
15    ALBERTA M. FORTH, an individual;
      LINDSEY M. RODRIGUEZ, an
16    individual; and LINDA FORTH, an
      individual,
17
                  Defendants.
18                                                     The Honorable David O. Carter
19
20          Based on the Stipulation For Compromise Settlement and Release (the
21    “Stipulation”) filed concurrently herewith, and good cause appearing therefor,
22
23          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
24          1.     The terms of the Stipulation are approved and ordered by the Court.
25          2.     Plaintiff State Farm Life Insurance Company (“State Farm”) shall forthwith
26    distribute the Death Benefits (as defined in the Stipulation) as follows:
27          (1)    distribute $100,000.00 to defendant Linda Forth (“L. Forth”);
28          (2)    distribute $50,000.00 to defendant Lindsey M. Rodriguez (“Rodriguez”);
                                                   1
     Case 8:20-cv-01067-DOC-DFM Document 13 Filed 08/25/20 Page 2 of 2 Page ID #:45




 1          (3)    distribute the remainder and any accrued interest to defendant Alberta M.
 2                 Forth (“A. Forth”), less State Farm’s attorney fee and cost reimbursement as
 3                 set forth below
 4          (4)    State Farm shall retain an amount not to exceed Five Thousand Dollars
 5                 ($5,000.00) from the Death Benefits distribution to A. Forth, for actual
 6                 attorneys’ fees and costs incurred by State Farm in bringing the interpleader
 7                 and shall provide proof of same to A. Forth.
 8          3.     Defendants A. Forth, Rodriguez and L. Forth (collectively, “Defendants”)
 9    are enjoined by the Court from instituting or prosecuting any proceeding, including
10    without limitation in any State or United States district court, affecting the Death
11    Benefits and/or the Policies (as defined in the Stipulation).
12          4.     Upon payment of the Death Benefits proceeds as specified herein, State
13    Farm shall be discharged of any further liability relating to payment of the Death
14    Benefits, interest due thereon, or otherwise in connection with the Policies. Upon entry
15    of the Court’s order, and payment of the Death Benefits by State Farm, any and all
16    claims raised or that could have been raised against State Farm relating to the Death
17    Benefits, interest due thereon, or otherwise in connection with the Policies, including
18    without limitation any unknown or unsuspected claims, shall be dismissed with
19    prejudice.
20          5.     The order shall be deemed a final judgment in accordance with Fed. R. Civ.
21    P. 54(b), there being no just reason for delay.
22
                     25 2020
      Dated: August __,                           _________________________
23
                                                  The Honorable David O. Carter
24                                                United States District Court Judge
      Submitted By:
25
      MORASSE COLLINS & CLARK, APC
26
27       /s/ Steven R. Morasse
28    STEVEN R. MORASSE, ESQ
      Attorneys for A. Forth only
                                                   2
